LINITED STATES DISTRICT COURT                                          fFg fl*s"q
                                                                       $
DISTRICT OF CONNECTICUT                                                  $Ltr.Li
                                                X                 t$,9 ${Ay   -q p   Z,    jT
IN THE MATTER OF THE APPLICATIONS
FOR SEARCH WARRANTS FOR:
                                                                 u"o#ir[lr?,h
                                                                                   r,*"r   '
THE PREMISES KNOWN AND DESCRIBED
AS OMNIVIEW CAPITAL ADVISORS LLC,
LOCATED AT I4O ROWAYTON AVE, SUITE                    UNSEALING
C, NORWALK, CONNECTICUT 06853                                 ICATI
THE PREMISES KNOWN AND DESCRIBED
AS ONE CELLULAR TELEPHONE WITH
TELEPHONE NUMBER 9 1 4-25 5-7 892, ISSUED
BY AT&T WIRELESS AND SUBSCRIBED TO
BY ABRAXAS J. DISCALA, IO VINCENT
PLACE, NORWALK, CONNECTICUT 06853,
WITH IMSI NUMBER 3104106888I6809

                                                X

       The Government respectfully moves for the unsealing of the docket and all

documents filed thereunder in the above-referenced matters.



                                                        Respectfully submitted,

                                                        DEIRDRE M. DALY
                                                        LINITED STATES ATTORNEY
                                                        DISTRICT OF CONNECTICUT



                                                 By
                                                        Harold Chen
                                                        Assistant U.S. Attorney
                                                        1000 Lafayette Blvd., 1Oth Floor
                                                        Bridgeport, CT 06604
                                                        (203) 696-3000


Dated:        July 17,2014
